Case 0:21-cr-60039-AHS Document 16 Entered on FLSD Docket 01/28/2021 Page 1 of JA
                                                                               5


                                                                                          Jan 28, 2021


                             UN ITED STA TES DISTRIC T C O UR T
                             SO U TH ER N D ISTR IC T O F FL O R ID A
                          21-60039-CR-SINGHAL/SNOW
                             C A SE N O .
                                            18U.S.C.j1591
                                            18U.S.C.j1594(d)& (e)
                                            18U.S.C.j2253
   UN ITED STA TES O F A M ER ICA

  V S.


   SH A NTEW A BA RN ES,

                  D efendant.
                                            /

                                            IND ICTM EN T

          The Grand Jury chargesthat:

                                            C O UN T 1
                                    Sex Trafficking ofa M inor
                                         (18U.S.C.j 1591)
          From in or arotm d July 2020,through on oraboutAugust14,2020,in Brow ard County,in

   the Southern D istrictofFlorida,the defendant,

                                      SH AN TEW A BA R NE S,

   did know ingly,in and affecting interstate and foreign com m erce,recruit,entice,harbor,transport,

   provide,obtain,maintain,and solicitbyanymeansaperson,thatis,M INOR VICTIM 1,knowing,

   in reckless disregard of the fact, and having had a reasonable opportunity to observe M IN OR

   VICTIM 1,thatM IN OR V ICTIM 1 had notattained the age of 18 years and w ould be caused to

   engagein acommercialsex act,inviolation ofTitle 18,United StatesCode,Sections1591(a)(1),
   (b)(2),(c),and2.
Case 0:21-cr-60039-AHS Document 16 Entered on FLSD Docket 01/28/2021 Page 2 of 5




          Pursuantto Title 18,United States Code,Section 1591(b)(1),itis f'urtheralleged that
   M IN OR V ICTIM 1 had notattained the age of 14 yearsatthe tim e of such offense.

                                             COUNT 2
                                     Sex Trafficlking of a M inor
                                          (18U.S.C.j1591)
          From in oraround July 2020,through on oraboutA ugust 14,2020,in Brow ard County,in

   the Southern D istrictofFlorida,the defendant,

                                      SH A N TE RIA BA R N ES,

   did knowingly,in and affecting interstate and foreign com m erce,recruit,entice,harbor,transport,

  provide,obtain,m aintain,and solicitby any m eansaperson,thatis,M IN O R V ICTIM 2,know ing,

   in reckless disregard of the fact,and having had a reasonable opportunity to observe M IN OR

   VICTIM 2,thatM IN OR V ICTIM 2 had notattained the age of 18 years and w ould be caused to

   engageinacommercialsexact,inviolation ofTitle18,United StatesCode,Sections1591(a)(1),
   (b)(2),and (c).
                                 FO R FEIT UR E A LL EG A TIO N S

                 The allegations ofthislndictm entare hereby re-alleged and by this reference fully

   incorporated herein forthe purpose ofalleging forfeitureto the United StatesofA m erica ofcertain

   property in which the defendant,SH A N TERIA BA RN ES,hasan interest.

                 Upon conviction of a violation of Title 18,U nited States Code,Section 1591,as

   alleged in this lndictm ent,the defendantshallforfeitto the United States ofAm erica,pursuantto

   Title18,UnitedStatesCode,jection 1594(d)& (e)(1),thefollowing:
          a.     A ny property,realorpersonal,used orintended to beused to com m itorto facilitate

                 the com m ission ofsuch violation'
                                                  ,and
Case 0:21-cr-60039-AHS Document 16 Entered on FLSD Docket 01/28/2021 Page 3 of 5




                   A ny property, real or personal, w hich constitutes or is derived from proceeds

                   traceable to such violation.

            AllpursuanttoTitle 18,UnitedStatesCode,Section 1594(d)& (e)andtheproceduresset
     forth atTitle 21,U nited States Code,Section 853,as m ade applicable here by Title 28,U nited

     StatesCode,Sections22531)and2461(c).




                                                      A TRU E BILL



                                                      FOR EPERS N




     A RIAN A F JA RD O ORSHA N
     U N ITED STA TES A TTORN EY
 r



     BROOKEELISELATTA Wcaexoks s'coxoohxq(
     A SSISTAN T UN ITED STA TES A TTORN EY
                                            M%Ki
       Case 0:21-cr-60039-AHS Document
                                 UNITED16 Entered
                                       STATES     on FLSD
                                              DISTRICT    Docket 01/28/2021 Page 4 of 5
                                                       COURT
                                          SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                   CASE NO.
  v.
SHANTERIA BARNES,                                          CERTIFICATE OF TRIAL ATTORNEY*

                                                           Superseding Case Information:
                         Defendant
                                              /
Court Division: (Select One)                               New defendant(s)             Yes       No
       Miami                 Key West                      Number of new defendants
 ✔     FTL                   WPB        FTP                Total number of counts

          1.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                  probable witnesses and the legal complexities of the Indictment/Information attached hereto.
          2.      I am aware that the information supplied on this statement will be relied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 3161.
          3.      Interpreter:    (Yes or No)         No
                  List language and/or dialect
          4.      This case will take 4-5 days for the parties to try.
          5.      Please check appropriate category and type of offense listed below:

                  (Check only one)                                  (Check only one)

                                                  ✔
          I       0 to 5 days                                       Petty
          II      6 to 10 days                                      Minor
          III     11 to 20 days                                     Misdem.
          IV      21 to 60 days                                     Felony              ✔

          V       61 days and over
          6.       Has this case previously been filed in this District Court?     (Yes or No)     No
           If yes: Judge                                     Case No.
           (Attach copy of dispositive order)
           Has a complaint been filed in this matter?        (Yes or No)       Yes
           If yes: Magistrate Case No.                        20-MJ-06641-SNOW
           Related miscellaneous numbers:
           Defendant(s) in federal custody as of              12/21/2020
           Defendant(s) in state custody as of
           Rule 20 from the District of
           Is this a potential death penalty case? (Yes or No)           No
          7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney’s Office
                  prior to August 9, 2013 (Mag. Judge Alicia O. Valle)?           Yes ____         No ____
                                                                                                         ✔




          8.      Does this case originate from a matter pending in the Northern Region of the U.S. Attorney’s Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes ____        No ____
                                                                                                        ✔




          9.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to October 3, 2019 (Mag. Judge Jared Strauss)?             Yes ____        No ____
                                                                                                         ✔




                                                                    ______________________________________
                                                                    BROOKE ELISE LATTA
                                                                    ASSISTANT UNITED STATES ATTORNEY

 *Penalty Sheet(s) attached                                                                                  REV 6/5/2020
Case 0:21-cr-60039-AHS Document 16 Entered on FLSD Docket 01/28/2021 Page 5 of 5




                             UNITED STATES DISTRICT CO UR T
                             SO UTH ERN DISTRICT O F FLO RID A

                                       PENA LTY SH EET

    D efendant'sN am e: SHAN TERIA BA RN ES

    Count#:1

    Sex Trafficking ofaM inor

    Title18,UnitedStatesCode,Section 159l(a)(1),(b)(1)and(c)
    *M in./M ax.Penalty:Statutol'
                                y M axim um ofLife lm prisonm entw ith a ls-YearM inim um
    M andatory Sentence;M inim um of5 Years'Supervised Release up to Life;M axim um Fine of
    $250,000.

    Count#:2

    Sex Trafficking ofaM inor

    Title18,UnitedStatesCode,Section 1591(a)(1),(b)(2)and(c)
    *M in./M ax.Penalty:Statutory M axim um ofLife lm prisonm entw ith a lO-YearM inim um
    M andatory Sentence;M inim um of5 Years'Supervised Release up to Life;M axim um Fine of
    $250,000.
    *Refers only to possible term of incarceration, does not include restitution, special
    assessm ents,parole term s,or forfeituresthatm ay be applicable.
